Exhibit 10.1

January 30, 2017

Scott Schorer

 

  Re: Amendment to Letter Agreement

Dear Mr. Schorer:

The purpose of this document (the “Letter Agreement Amendment”) is to amend
specific paragraphs of the March 23, 2016 letter agreement (the “Letter
Agreement”) between you and GI Dynamics, Inc. (the “Company”), in order to
reflect negotiated and mutually acceptable new provisions pertaining to your
continued employment with the Company. In consideration of the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree to the following
terms, effective as of the date on which you sign this Letter Agreement
Amendment (the “Effective Date”):

1. Section 7(b) of the Letter Agreement is hereby deleted and replaced in its
entirety with the following:

2.

“(b) Termination without Cause; Resignation for Good Reason; Death or
Disability. If your employment is terminated by the Company without Cause (as
defined below) or by you for Good Reason (as defined below) or due to your death
or Disability (as defined below) (collectively, such reasons for separation, an
“Involuntary Termination”), then in addition to the payments and benefits
described in Section 7(a) (which you will receive irrespective of the reason for
termination), and subject to the conditions set forth in Section 7(c), you will
be entitled to receive the following severance benefits (collectively, the
“Severance Benefits”):

 

  (i) an amount equal to six (6) months of your then current Base Salary, less
all applicable withholdings and deductions, paid over such six (6) month period
on the schedule described below (the “Salary Continuation”), provided that if
the Involuntary Termination occurs before January 1, 2018, then the length of
Salary Continuation automatically will be increased to, and paid over, twelve
(12) months if the Company has affirmatively decided to continue development of
the EndoBarrier; and further provided that if the Involuntary Termination occurs
after December 31, 2017 then the length of Salary Continuation automatically
will be increased to, and paid over, twelve (12) months; and

 

  (ii) a pro-rata portion of your at-target Performance Bonus as then in for the
calendar year in which the termination occurs, adjusted based on the period
worked by you during such calendar year prior to termination; and

 

  (iii)

if you timely elect continued coverage under COBRA for yourself and your covered
dependents under the Company’s group health plans following the Involuntary
Termination, then the Company will pay the COBRA premiums



--------------------------------------------------------------------------------

  necessary to continue your health insurance coverage in effect for yourself
and your eligible dependents on the termination date until the earliest of
(A) the close of the six (6) month period following the termination of your
employment, (B) the expiration of your eligibility for the continuation coverage
under COBRA, or (C) the date when you become eligible for substantially
equivalent health insurance coverage in connection with new employment or
self-employment (such period from the termination date through the earliest of
(A) through (C), the “COBRA Payment Period”), provided that if the Involuntary
Termination occurs before January 1, 2018 then the length of the period
described in subsection (A) automatically will be increased to twelve
(12) months if the Company has affirmatively decided to continue development of
the EndoBarrier; and further provided that if the Involuntary Termination occurs
after December 31, 2017 then the length of the period described in subsection
(A) automatically will be increased to twelve (12) months.

Notwithstanding the foregoing, if the Company determines, in its sole but good
faith discretion, that the payment of the above-described COBRA premiums could
result in a violation of the nondiscrimination rules of Section 105(h)(2) of the
Code or any statute or regulation of similar effect (including but not limited
to the 2010 Patient Protection and Affordable Care Act, as amended by the 2010
Health Care and Education Reconciliation Act), then in lieu of providing the
COBRA premiums, the Company, in its sole discretion, may elect to instead pay
you on the first day of each month of the COBRA Payment Period, a fully taxable
cash payment equal to the COBRA premiums for that month, subject to applicable
tax withholdings (such amount, the “Special Severance Payment”), for the
remainder of the COBRA Payment Period. You may, but are not obligated to, use
such Special Severance Payment toward the cost of COBRA premiums. On the
sixtieth (60th) day following your Separation from Service, the Company will
make the first payment under this clause equal to the aggregate amount of
payments that the Company would have paid through such date had such payments
commenced on the Separation from Service through such sixtieth (60th) day, with
the balance of the payments paid thereafter on the schedule described above. If
you become eligible for coverage under another employer’s group health plan or
otherwise cease to be eligible for COBRA during the period provided in this
clause, you must immediately notify the Company of such event, and all payments
and obligations under this clause will cease.”

3. Except as specifically modified herein, the terms of the Letter Agreement
(and any agreements and/or agreement provisions specifically referenced as
surviving therein), shall remain in full force and effect. Without limiting the
foregoing, the parties expressly acknowledge and agree that this Letter
Agreement Amendment shall not impact your continuing obligations under your
Non-Competition, Confidentiality and Intellectual Property Agreement, which
remain in full force and effect according to their terms.

 

2



--------------------------------------------------------------------------------

4. The parties acknowledge and agree that this amendment constitutes a proper
modification of the Letter Agreement by written agreement executed by the
parties, pursuant to Section 15 of the Letter Agreement.

5. You expressly acknowledge and agree that neither this Letter Agreement
Amendment nor the parties’ performance hereunder constitutes a constructive
discharge or good reason under any agreement between you and the Company or any
Company policy or plan applicable to you, and you irrevocably waive, renounce
and relinquish your right to claim that it constitutes a constructive discharge
or good reason under any such agreement, policy or plan.

6. By signing this Letter Agreement Amendment, you acknowledge that you have
been afforded sufficient time to understand its terms, that your agreement
herein is made voluntarily and knowingly, and that neither the Company nor its
representatives have made any representations inconsistent with its provisions.

7. This Letter Agreement Amendment may be signed on one or more copies, each of
which when signed will be deemed to be an original, and all of which together
will constitute one and the same agreement.

[Signature Page to Follow]

 

3



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please sign, date and
return a copy of this Letter Agreement Amendment to the Company, and keep one
copy for your files. We look forward to continuing a productive and mutually
beneficial relationship.

 

Very truly yours, GI Dynamics, Inc.

By:    

Authorized Signatory GI Dynamics, Inc.

 

Accepted and Agreed to:  

 

Scott Schorer  

 

Date

 

4